DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system, method and computer readable medium for generating a multi-factorial real-time predictive model for healthcare events, comprising: a data processing system comprising memory and one or more processors to: obtain by a first network interface having a first communication protocol compatible with a third-party administrator device, a condition metric and a condition period associated with a participant object and a participant profile object, the participant profile object being linked with the participant object and generated in response to importing participant information associated with an individual participant user from a third-party administrator device; generate, based on a model trained using historical condition-service data, a first participation metric for the participant object based on consumption of a participant service associated with the condition metric, the participant object, and the participant profile object; aggregate the first participation metric over the condition period into a first aggregated participation metric; receive, via a computing device associated with the participant object, a selection of an opportunity object associated with the condition metric, the opportunity object corresponding to an opportunity event provided via a third-party application that interfaces with the data processing system by the real-time network interface, the opportunity object including an action object associated with a third-party account at the third-party administrator device that is established for the individual participant user, the first aggregated participation metric corresponding to a pattern of consumption of only the participant service over the condition period in the absence of execution of the opportunity object; generate, based on the model and the selection of the opportunity object, a second participation metric for the participant object based on .

The closest prior art found during extensive searching was Dust, et al. (US 2014/0200907 A1) which discloses a method that results in improvements to the healthcare consumption habits of patients and practice patterns of providers, thereby resulting in an overall improvement of healthcare services consumed by patients and cost efficiency realized by employer by applying the resources of healthcare quality management to intervene with those patients presenting the greatest risk of generating high healthcare costs and providers most likely to provide the least desirable healthcare (¶ 0074).  Dust however fails to teach or suggest a system, method and computer readable medium for generating a multi-factorial real-time predictive model for healthcare events, comprising: a data processing system comprising memory and one or more processors to: obtain by a first network interface having a first communication protocol compatible with a third-party administrator device, a condition metric and a condition period associated with a participant object and a participant profile object, the participant profile object being linked with the participant object and generated in response to importing participant information associated with an individual participant user from a third-party administrator device; generate, based on a model trained using historical condition-service data, a first participation metric for the participant object based on consumption of a participant service associated with the condition metric, the participant object, and the participant profile object; aggregate the first participation metric over the condition period into a first aggregated participation metric; receive, via a computing device associated with the participant object, a selection of an opportunity object associated with the condition metric, the opportunity object corresponding to an opportunity event provided via a third-party application that interfaces with the data processing system by the real-time network interface, the opportunity object including an action object associated with a third-party account at the third-party administrator device that is established for the individual participant user, the first aggregated participation metric corresponding to a pattern of consumption of only the participant service over the condition period in the absence of execution of the opportunity object; generate, based on the model and the selection of the opportunity object, a second participation metric for the participant object based on consumption of the participant service associated with the condition metric, the participant object, the participant profile object, and the opportunity object; aggregate the second participation metric and the condition period into a second aggregated participation metric for the participant object, the second aggregated participant metric corresponding to a pattern of consumption of only the participant service over the condition period subsequent to execution of the opportunity object; determine, based on the second aggregated participation metric being less than the first aggregated participation metric, a reduction in the consumption of only the participant service associated with the third-party account at the third-party administrator device and the action object; and provide, to the computing device by a second network interface having a second communication protocol compatible with the computing device, responsive to the determination of the reduction in the consumption, an alert indicating the reduction in the consumption corresponding to the selection of the opportunity object.  Moreover, the missing claimed elements from Dust are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Dust disclosure because it is not an obvious variation of Dust to determine a reduction in the consumption of only the participant service associated with the third-party account at the third-party administrator device and the action object based on the second aggregated participation metric being less than the first aggregated participation metric.  Therefore, these features are not obvious because none of the prior art teaches or suggests a system, method and computer readable medium for generating a multi-factorial real-time predictive model for healthcare events, comprising: a data processing system comprising memory and one or more processors to: obtain by a first network interface having a first communication protocol compatible with a third-party administrator device, a condition metric and a condition period associated with a participant object and a participant profile object, the participant profile object being linked with the participant object and generated in response to importing participant information associated with an individual participant user from a third-party administrator device; generate, based on a model trained using historical condition-service data, a first participation metric for the participant object based on consumption of a participant service associated with the condition metric, the participant object, and the participant profile object; aggregate the first participation metric over the condition period into a first aggregated participation metric; receive, via a computing device associated with the participant object, a selection of an opportunity object associated with the condition metric, the opportunity object corresponding to an opportunity event provided via a third-party application that interfaces with the data processing system by the real-time network interface, the opportunity object including an action object associated with a third-party account at the third-party administrator device that is established for the individual participant user, the first aggregated participation metric corresponding to a pattern of consumption of only the participant service over the condition period in the absence of execution of the opportunity object; generate, based on the model and the selection of the opportunity object, a second participation metric for the participant object based on consumption of the participant service associated with the condition metric, the participant object, the participant profile object, and the opportunity object; aggregate the second participation metric and the condition period into a second aggregated participation metric for the participant object, the second aggregated participant metric corresponding to a pattern of consumption of only the participant service over the condition period subsequent to execution of the opportunity object: determine, based on the second aggregated participation metric being less than the first aggregated participation metric, a reduction in the consumption of only the participant service associated with the third-party account at the third-party administrator device and the action object; and provide, to the computing device by a second network interface having a second communication protocol compatible with the computing device, responsive to the determination of the reduction in the consumption, an alert indicating the reduction in the consumption corresponding to the selection of the opportunity object, as recited in independent claims 1, 11 and 19, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626